UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6624



PAUL NAGY,

                                              Plaintiff - Appellant,

          versus


HARLEY LAPPIN; SALLY C. JOHNSON; M. SCHAEFER;
BRYON HERBEL,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-98-282-5-H)


Submitted:   September 10, 1999           Decided:   October 15, 1999


Before MURNAGHAN, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul Nagy, Appellant Pro Se. Fenita Morris Shepard, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul Nagy appeals the district court’s order denying relief on

his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.    We have re-

viewed the record and the district’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Nagy v. Lappin, No. CA-98-282-5-H (E.D.N.C. Mar. 24

1999).   The motion to expedite is denied.   We deny the motion for

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  2